

Exhibit 10.16


ROPER TECHNOLOGIES, INC.
Federal Taxpayer Identification No.: 51-0263969
6901 Professional Parkway East, Suite 200
Sarasota, Florida 34240
Nonstatutory Stock Option Award Certificate (“Award Agreement”)


Part I


Non-transferable
G R A N T TO


________________________
(“Optionee”)


the right to purchase from Roper Technologies, Inc. (the “Company”)




______________shares (the “Option Shares”) of common stock at the price of
$_________ per share (the “Option”) on ___________________, 20____ (the “Grant
Date”).


The Option shall be pursuant to and subject to the provisions of the Roper
Technologies, Inc. 2016 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following page (the “Terms and Conditions”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.


Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Option shall vest (become exercisable) in accordance with
the following vesting schedule:


Continuous Status as a Participant
after Grant Date


Number of Option Shares Vested
 
 
 
 
 
 





By your electronic signature of this Award Agreement (including your acceptance
of the terms set forth in Appendix A - Confidentiality, Intellectual Property,
Noncompetition and Nonsolicitation Agreement), you and the Company agree that
this Option is granted under and governed by the terms and conditions of the
Plan and this Award Agreement (including PART I and PART II hereof), all of
which are made a part of this document.


Page 1
Stock Option



--------------------------------------------------------------------------------




PART II
GENERAL TERMS AND CONDITIONS


1.Vesting of Option. The Option and Option Shares are listed in Part I of this
Award Agreement and are subject to all of the terms and conditions of the Plan.
The Option shall vest (become exercisable) in accordance with the vesting
schedule shown in Part I. Notwithstanding the foregoing vesting schedule, the
Option shall become fully vested and exercisable upon: (i) Optionee’s death or
Disability during his or her Continuous Status as a Participant, (ii) a Change
in Control, unless the Option is assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control, or
(iii) if the Option is assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control, the termination
of Optionee’s employment by the Company without Cause (or Optionee’s resignation
for Good Reason as provided in any employment, severance or similar agreement
between Optionee and the Company or an Affiliate) within two years after the
effective date of the Change in Control.
2.Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten (10) years, expiring at 5:00 p.m., Eastern Time, on
the tenth anniversary of the Grant Date (the “Expiration Date”). To the extent
not previously exercised, the Option will lapse prior to the Expiration Date
upon the earliest to occur of the following circumstances:
(a)    Three (3) months after the date of the termination of Optionee’s
Continuous Status as a Participant for any reason other than (i) for Cause or
(ii) by reason of Optionee’s death, Disability or Retirement.
(b)     Thirty-six (36) months after the date of the termination of Optionee’s
Continuous Status as a Participant by reason of Retirement.
(c)    Twelve (12) months after the date of the termination of Optionee’s
Continuous Status as a Participant by reason of Disability.
(d)    Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three (3) month period described in subsection (a)
above, during the thirty-six (36) month period described in subsection (b) above
or during the twelve-month period described in subsection (c) above and before
the Option otherwise lapse. Upon Optionee’s death, the Option may be exercised
by Optionee’s beneficiary designated pursuant to the Plan.
(e)    5:00 p.m., Eastern Time, on the 10th business day after the date of the
termination of Optionee’s Continuous Status as a Participant for Cause.
If Optionee returns to employment with the Company during the designated
post-termination exercise period, then Optionee shall be restored to the status
Optionee held prior to such termination but no vesting credit will be earned for
any period Optionee was not in Continuous Status as a Participant. If Optionee
or his or her beneficiary exercises an Option after termination of service, the
Option may be exercised only with respect to the Shares that were otherwise
vested on Optionee’s termination of service, including Option Shares vested by
acceleration under section 1.
3.Exercise of Option. The Option shall be exercised by (a) notice directed to
the Corporate Secretary of the Company or his or her designee at the address and
in the form specified by the Corporate Secretary from time to time and (b)
payment to the Company in full for the Shares subject to such exercise (unless
the exercise is a broker-assisted cashless exercise, as described below). If the
person exercising an Option is not Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right


Page 2
Stock Option



--------------------------------------------------------------------------------




to exercise the Option. Payment for such Shares shall be in (a) cash, (b) Shares
previously acquired by the purchaser, or (c) any combination thereof, for the
number of Shares specified in such written notice. The value of surrendered
Shares for this purpose shall be the Fair Market Value as of the last trading
day immediately prior to the exercise date. Alternatively, the Company may
permit Optionee to exercise the Option through a “net” exercise, whereby the
Company shall retain from the Option that number of Option shares having a Fair
Market Value on the date of exercise equal to some or all of the exercise price.
To the extent permitted under Regulation T of the Federal Reserve Board, and
subject to applicable securities laws and any limitations as may be applied from
time to time by the Committee (which need not be uniform), the Option may be
exercised through a broker in a so-called “cashless exercise” whereby the broker
sells the Option Shares on behalf of Optionee and delivers cash sales proceeds
to the Company in payment of the exercise price. In such case, the date of
exercise shall be deemed to be the date on which notice of exercise is received
by the Company and the exercise price shall be delivered to the Company by the
settlement date.
4.Taxes/Withholding. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require you to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including your
FICA obligation) required by law to be withheld with respect to any taxable
event arising as a result of the exercise of an Option. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Corporate Secretary, by withholding from the Option Shares having a Fair Market
Value on the date of withholding equal to the minimum amount required to be
withheld for tax purposes (or such greater amount up to the maximum individual
statutory rate in the applicable jurisdiction as may be permitted under
then-current accounting principles to qualify the award for equity
classification), all in accordance with such procedures as the Corporate
Secretary establishes. Section 17.3 of the Plan is incorporated by reference
herein.
5.Limitation of Rights. The Option does not confer to Optionee or Optionee’s
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the exercise of the Option.
Nothing in this Certificate shall interfere with or limit in any way the right
of the Company or any Affiliate to terminate Optionee’s service at any time, nor
confer upon Optionee any right to continue in the service of the Company or any
Affiliate.
6.Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Option is not assignable or transferable by Optionee other
than by will or the laws of descent and distribution, but the Committee may (but
need not) permit other transfers. The Option may be exercised during the
lifetime of Optionee only by Optionee or any permitted transferee.
7.Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Option upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
8.Plan Controls. This Award Agreement and the rights and obligations created
hereunder shall be subject to all of the terms and conditions of the Plan. In
the event of any conflict between the provisions of the Plan and the provisions
of this Award Agreement, the terms of the Plan, which are incorporated herein by
reference, shall control. By signing this Award Agreement, you acknowledge
receipt of a copy of the Plan. You acknowledge that you may not and will not
rely on any statement of account or other communication or document issued in
connection with the Award other than the Plan, this Award Agreement, or any
document


Page 3
Stock Option



--------------------------------------------------------------------------------




signed by an authorized representative of the Company that is designated as an
amendment of the Plan or this Award Agreement.
9.Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
10.Notice. Any communication required or permitted to be given under the Plan,
including any notice, direction, designation, comment, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below, or at such other address as one such
party may by written notice specify to the other party: If to the Participant,
to the Participant’s address as shown in the Company’s records. If to the
Committee: Roper Technologies, Inc., 6901 Professional Parkway East, Suite 200,
Sarasota, FL 34240, Attention: Compensation Committee and Corporate Secretary.






Page 4
Stock Option



--------------------------------------------------------------------------------







APPENDIX A TO
NONSTATUTORY STOCK OPTION AWARD CERTIFICATE


CONFIDENTIALITY, INTELLECTUAL PROPERTY,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (“Agreement”) is by and between Roper Technologies,
Inc. and the Participant.
WHEREAS, Roper Technologies, Inc.’s grant of a Nonstatutory Stock Option Award
with a grant date specified in the Award Agreement (“Grant Date”), is
conditioned upon my execution of this Agreement, in consideration of Roper
Technologies, Inc.’s grant of such Time-Based Restricted Stock and the mutual
promises contained in this Agreement, Roper Technologies, Inc. and I agree to
the following terms and conditions:
1.     Position of Trust. As used herein: “Company” means Roper Technologies,
Inc., and any Affiliate that I am transferred to, am entrusted with Confidential
Information about, or am required to provide services to in the course of my
employment or services. “Affiliate” is any corporation, entity or organization
that Roper Technologies, Inc. owns a controlling interest in or that is under
common ownership and control with Roper Technologies, Inc. I acknowledge that I
am being placed in a position of special trust and confidence. I understand that
the Company has spent and will continue to spend substantial time and money
developing its technologies, products and services and training its employees on
its technologies, products and services. The Company also has dedicated its time
and resources developing and maintaining relationships with existing and
potential customers, clients, referral sources and vendors. Through my position,
the Company will provide me with one or more of the following: (a) Confidential
Information; (b) authorization to develop and expand relationships with
customers, prospective customers, and others involved in the Company’s business
that are key to the development of goodwill for the Company; and/or (c)
specialized training related to the Company’s business and customers. I
understand that the Company will provide me with one or more of these items in
reliance upon my promise to abide by all of the restrictions in this Agreement.
I agree that the business in which the Company is engaged is extremely
competitive and that through my employment with the Company I have received and
had access to and will receive and have access to Confidential Information (as
defined below), customer contact, and proprietary materials related to the
Company’s business that would give me an unfair competitive advantage in
competition against the Company if not subject to restrictions provided for in
this Agreement.
2.     Nondisclosure Obligation. I agree not to engage in any unauthorized use
or disclosure of Confidential Information and to limit my use of such
information to purposes that further the Company’s business interests consistent
with my assigned job duties. As used herein, “Confidential Information” refers
to an item of information or a compilation of information in any form (tangible
or intangible) related to the Company’s business that Company has not made
public or authorized public disclosure of, and that is not generally known to
the public through proper means. Confidential Information includes, but is not
limited to: (a) Company’s business plans and analysis, customer and prospective
customer lists, marketing plans and strategies, research and development data,
buying practices, financial data, operational data, methods, techniques,
technical data, know-how, innovations, computer programs, un-patented
inventions, and trade secrets; and (b) information about the business affairs of
third parties (including, but not limited to, clients and acquisition targets)
that such third parties provide to Company in confidence. Confidential
Information will remain protected under this Agreement if made public by
improper means (such as an


Page 1
Confidentiality Agreement



--------------------------------------------------------------------------------




unauthorized disclosure by me or another person). I understand and agree that
the obligations of this paragraph shall continue to apply after the termination
of my employment. Nothing herein prohibits a disclosure of information that is
compelled by law; provided, however, that to the extent allowed by law, if I am
compelled to disclose Confidential Information I will give Company as much
advance written notice as possible under the circumstances and will cooperate
with Company in any legal action undertaken to protect the confidentiality of
the information. Nothing in this Agreement is intended or shall be construed to
prohibit or discourage me from reporting of, or opposition to, an illegal act,
or as limiting or impeding the right of a non-managerial and non-supervisory
employee who is covered by the National Labor Relations Act (the “Act”) from
using or sharing information about terms and conditions of employment (such as
wages, hours, or working conditions) for purposes that are protected under
Section 7 of the Act (such as organization or collective bargaining).
3.    Intellectual Property Obligations. I understand that I am expected,
through my position with the Company, to use my creative and inventive
capacities to assist the Company. I agree that during my employment I will
promptly disclose to the Company any Intellectual Property that I create,
conceive, or contribute to. “Intellectual Property” means any item that would
qualify as an Invention or Copyrightable Work. “Copyrightable Works” means all
original works of authorship that I prepare, alone or with others, within the
scope of my employment with Company or that relate to a line of business that
Company is engaged in or may reasonably be anticipated to engage in, including,
but not limited to, reports, computer programs, mask works, drawings, designs,
documentation and publications. “Inventions” means all intellectual property,
inventions, designs, discoveries, innovations, ideas, know-how and/or
improvements, whether patentable or not, and whether made by me alone or jointly
with others, which (a) relate to the existing or foreseeable business interests
of Company, (b) relate to Company’s actual or anticipated research or
development, (c) were developed or discovered with the assistance of Company
tools, equipment, personnel or other resources, or (d) are suggested by, related
to or results from any task assigned to me, Confidential Information provided to
me, or work performed by me for or on behalf of the Company.
3.1    Ownership of Intellectual Property. I agree that all Inventions are and
will remain the sole and exclusive property of Company. I do hereby grant and
assign all of my right(s), title and interest in and to any and all Inventions,
inclusive of all moral rights and rights of control of any kind, to the Company.
I recognize that all Copyrightable Works shall to the fullest extent permissible
be considered “works made for hire” in the United States as defined in the U.S.
Copyright Laws and in any other country adhering to the “works made for hire” or
similar notion. All such Copyrightable Works shall from the time of creation be
owned solely and exclusively by Company throughout the world. If any
Copyrightable Works or portion thereof shall not be legally qualified as a work
made for hire in the United States or elsewhere, or shall subsequently be held
to not be a work made for hire, I do hereby grant and assign all of my right(s)
(inclusive of all moral rights and rights of control of any kind), title and
interest in and to any and all Copyrightable Works, and all registered and
applied for copyrights therein, to the Company.
3.2    Cooperation Obligation. When requested to do so by Company, either during
or subsequent to my employment with Company, I will (a) execute all documents
requested by Company for the vesting in Company of the entire right, title and
interest in and to the Inventions, Confidential Information and Copyrightable
Works, and all patent application filed and issuing on the Inventions; (b)
execute all documents requested by Company for filing and obtaining of patents
or copyrights; and (c) provide assistance that Company reasonably requires to
protect its right, title and interest in the Inventions, Confidential
Information and Copyrightable Works, including, but not limited to, providing
declarations and testifying in administrative and legal proceedings with regard
to Inventions, Confidential Information and Copyrightable Works. The Company
shall have full control over all applications for patents or other legal
protection of these Inventions and Copyrightable Works. The Company is not
obligated to use or exploit these Inventions or Copyrightable


Page 2
Confidentiality Agreement



--------------------------------------------------------------------------------




Works or attribute them to me. In the event that there is any invention,
copyrightable work, idea, discovery, development, or other intellectual property
that I own or in which I have an interest that is not owned by the Company
pursuant to the above terms, and such intellectual property is incorporated into
any product or service of the Company, then I hereby grant to the Company and
its assigns a nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free,
worldwide license to any such item that is so incorporated, including all rights
to make, use, sell, reproduce, display, modify, or distribute the item.
4.    Nonsolicitation and Noncompete Obligations. As used herein, the following
definitions shall apply: “Conflicting Product or Service” means any product or
service of any person or organization other than Company that competes with a
product or service of the Company, whether in existence or under development,
that I had involvement with or received Confidential Information about during
the Look Back Period. The “X Look Back Period” refers to the last two (2) years
of my employment with Company or such lesser period as I may have been employed
with the Company and the “Y Look Back Period” refers to the last twelve (12)
months of my employment with the Company or such lesser period as I may have
been employed with the Company. “Conflicting Organization” means any person or
organization which is engaged in or planning to became engaged in development,
production, marketing, or selling of a Conflicting Product or Service. “Covered
Customer” is a Company customer (person or entity) that I, or persons under my
supervision or management, had business-related contact or dealings with on
behalf of the Company in the Y Look Back Period. A customer is understood to
include persons or entities that the Company is doing business with (as
reflected by any sales or services provided to that person in the preceding two
(2) year period) and those with whom the Company has a reasonable expectation of
doing business based upon proposals or other business-related contact engaged in
with the person or entity in the six (6) month period preceding the termination
of my employment with the Company. “Assigned Territory” is the geographic area,
by state, county, or other recognized geographic boundary that is assigned to me
as a limitation on where I am to do business for the Company if my
responsibilities for the Company are limited to, or confined to a specific
geographic territory. The Company does business throughout the United States and
worldwide in all other countries where it can lawfully do business. Accordingly,
if I am not provided a more limited territory assignment, then the Assigned
Territory applicable to me shall be understood to be the state(s) where I am
employed and provide services, the United States, and the other countries
throughout the world where the Company marketed products or services that I had
involvement with, during the Y Look Back Period. To “solicit” refers to any
intentional communication or conduct that encourages or induces action in
another party or is likely to do so, without regard for which party first
initiated contact or communication, and without regard to whether the
communication or conduct was in response to an inquiry or request. The date or
event of “termination of employment” refers to the end of employment regardless
of which party ends the employment relationship, why the relationship is ended,
or how the relationship is ended (resignation, dismissal, lay off, end of fixed
employment term, or otherwise).
4.1    Non-Compete. During my employment with Company, I will avoid competing
with the Company or providing unauthorized assistance to a Conflicting
Organization. In order to protect the Company’s trade secrets and other business
interests invested in me, for a period of twenty (24) months after the
termination of my employment with Company, I will not engage in any “Competing
Activities” within my Assigned Territory. “Competing Activities” are any
activities or services for a Conflicting Organization (as an employee,
consultant, contractor, officer, owner, director, or otherwise) that (a) involve
performing, supervising, or managing services that are the same as or similar in
function or purpose to those I performed, supervised, or managed for the Company
in the X Look Back Period, (b) involve a Conflicting Product or Service, or (c)
would be likely to involve the use Confidential Information. Notwithstanding the
foregoing, I may accept employment with a Conflicting Organization whose
business is diversified and which is, as to that part of its business in which I
accept employment, not a Conflicting Organization if prior to acceptance I
provide the Company written notice of the position I am taking and provide
written assurances satisfactory


Page 3
Confidentiality Agreement



--------------------------------------------------------------------------------




to Company that the position will not involve a Conflicting Product or Service
or involve use of Confidential Information.
4.2    Nonsolicitation of Customers. In order to protect the Company’s trade
secrets and other legitimate business interests, during my employment with
Company and for twenty-four (24) months after the termination of my employment
for any reason, I will not, in person or through the direction or control of
others, knowingly solicit business from, contact or communicate with a Covered
Customer for the purpose of (a) selling or servicing a Conflicting Product or
Service, or (b) diverting a business opportunity away from the Company. The
foregoing is understood to be reasonably limited by geography to the locations
where the Covered Customer does business and is available for contact. If a
geographic limitation is required under applicable law or if at the time of the
termination of my employment my primary area of responsibility is limited to the
sale or provision of products or services within one or more Assigned
Territories (applicable to myself or individuals I manage or supervise), then
the post-employment restrictions set forth herein shall include and be limited
to those Assigned Territory(s) applicable to me during the Y Look Back Period.
4.3    Nonsolicitation of Employees and Sales Representatives. During my
employment with the Company, and for a period of twenty four (24) months after
the termination of my employment, I will not solicit or communicate with, in
person or through others, an employee or individual sales representative of the
Company that I worked with or become familiar with as a result of my association
with the Company, for the purpose of inducing or encouraging such person to end
his or her relationship with the Company or to provide services to a Conflicting
Organization. Nothing in this Section 4.3 is intended to prohibit general
advertising to fill an opening in a publication directed to the public at large
(such as a “want ad” in a newspaper) (and any subsequent hiring as a result
thereof) so long as it does not target the Company’s employees or
representatives.
5.    Additional Terms, Conditions, and Representations.
5.1    No Violation of Agreements with Prior Employers. I am under no
contractual obligations with a prior employer or other party that would prohibit
me from being employed with the Company or from performing the duties of the
position I am being or have been hired to perform. I agree that I will not
disclose to the Company or use for the Company’s benefit any information that to
my knowledge is proprietary or confidential to any of my prior employers,
without proper consent from the prior employer, if I am in possession of any
such information.
5.2     At-Will Employment. I understand that this Agreement does not obligate
me to remain employed by the Company nor does it confer upon me the right to
continued employment by the Company. Except to the extent that I have entered
into a written employment agreement with the Company which governs my employment
relationship with the Company, the Company and I each have the right to
terminate the employment relationship at any time, for any or no reason, with or
without notice and with or without cause.
5.3    Provisions are Reasonable. I acknowledge and agree that it is reasonable
and necessary for the protection of the goodwill and continued business of
Company that I abide by the covenants and agreements contained in this Agreement
during and following my employment with Company and that Company will suffer
irreparable injury, loss, harm and damage if I engage in conduct prohibited in
this Agreement. My experience and abilities are such that compliance with this
Agreement will not cause any undue hardship or unreasonable restriction on my
ability to earn a livelihood and that the restrictions on my activities during
and after employment do not prevent me from using skills in any business or
activity that is not in competition with Company. Nothing in this Agreement
shall be construed to limit or reduce any


Page 4
Confidentiality Agreement



--------------------------------------------------------------------------------




common law or statutory duty I would otherwise owe to Company absent this
Agreement, including but not limited to my duty of loyalty and fiduciary duty as
an employee placed in a special position of trust; nor shall this Agreement
limit or eliminate any remedies available to the Company for a violation of such
duties.
5.4    Notifications Related to New Employment. I acknowledge that I will have
the responsibility to inform any prospective employer of this Agreement and its
restrictions prior to accepting employment with such employer. The Company and I
are both entitled to express our opinions to others about the applicability of
this Agreement to third parties. While I reserve the right to communicate my
disagreement with such an opinion if I disagree, I recognize the Company’s
legitimate business interest in expressing its opinion to a third party (such
as, but not limited to, a prospective employer or a customer of the Company) and
consent to it doing so if it believes such is necessary.
5.5    Special Remedies. I recognize that any breach by me of this Agreement
will cause the Company irreparable harm that cannot be compensated adequately by
an award of monetary damages. I agree that the Company may seek and obtain
injunctive relief in addition to damages the Company may recover at law. If I
violate one of the post-employment restrictions in this Agreement on which there
is a specific time limitation, the time period for that restriction will be
extended by one day for each day I am found to be in violation of it, up to a
maximum extension of time equal in length to the original period of restriction,
so as to give the Company the benefit of a period of forbearance by me that is
equal to the original length of time provided for. All remedies for enforcement
of this Agreement shall be cumulative and not exclusive. If a legal action
becomes necessary for the Company to enforce this Agreement, the Company shall
have the right to recover the reasonable attorneys’ fees and costs it incurs as
a result of such action in the event it prevails in any such action.
5.6    Governing Law and Venue. In order to maintain uniformity in the
interpretation of this Agreement across the Company’s operations in many
different states, the parties have expressly agreed that this Agreement, the
parties’ performance hereunder and the relationship between them shall be
governed by, construed and enforced in accordance with the laws of the State of
Delaware without regard to the conflict of law rules or limitations of Delaware
or any other state that may otherwise apply. Any legal action arising from this
Agreement shall be brought in Delaware or in the state where I was last employed
for the Company (based on the office or location I was assigned to by the
Company for reporting purposes) or in the state where the Company is
headquartered, and I consent to the personal jurisdiction of the courts in such
locations over me and waive any and all objections to the contrary.
5.7    Survival. To the extent any portion of this Agreement or any portion of
any provision of this Agreement is held to be invalid or unenforceable within a
particular jurisdiction, such provision shall be construed by limiting and
reducing it so as to contain the maximum restrictions permitted by applicable
law within that jurisdiction. All remaining provisions of this Agreement, and/or
portions thereof, shall remain in full force and effect and the enforceability
of the Agreement outside the jurisdiction at issue shall not be affected. Except
where otherwise prohibited by applicable law, all of the restrictive covenants
in this Agreement, shall be construed as agreements independent of one another
and any other provision of this Agreement and shall survive the termination of
this agreement and my employment with the Company; and, the existence of any
claim or cause of action against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such provisions.
5.8    Integration. I agree and acknowledge that this Agreement supersedes prior
agreements between me and the Company with respect to the subject matter
addressed in this Agreement. Notwithstanding the foregoing, in the event that
this Agreement is found to be unenforceable by a court of law, then any prior
agreement between the parties protecting the Company’s legitimate business
interests (a


Page 5
Confidentiality Agreement



--------------------------------------------------------------------------------




“Prior Agreement”) may resume effect at the election of the Company; provided,
however, that (a) the Company must make such election within ten (10) business
days of such ruling of unenforceability becoming final, and (b) no
post-employment conduct by me shall be deemed to have been in violation of a
post-employment restriction in the Prior Agreement prior to the Company electing
to resume the Prior Agreement and communicating such election to me in writing.
5.9    Waiver or Modification / Assignability. Neither this Agreement, nor any
term or provision hereof, may be waived or modified in whole or in part by
either party without the party that holds the right to enforce such provision
expressly waiving the right to enforce such provision in writing. In the event
of such a waiver from the Company, the Company’s waiver must be in writing from
an officer of Roper Technologies, Inc. expressly stating that it is intended to
operate as a waiver or modification of this Agreement. This Agreement shall
inure to the benefit of the Company, without the need for any further action by
me. I understand that the Company is the intended beneficiary of this Agreement,
and that any one or more of same with a material interest in my compliance with
this Agreement may enforce this Agreement. I agree that this Agreement is
assignable by the Company. I hereby consent and agree to assignment by the
Company of this Agreement and all rights and obligations hereunder, including,
but not limited to, an assignment in connection with any merger, sale, transfer
or acquisition consummated by the Company relating to all or part of its assets.
5.10    Transfer or Renewal of Employment. This Agreement will be deemed to
continue during any periods of renewal of my employment, including, but not
limited to, periods of employment following promotions or transfers, or during
any subsequent re-employment by the Company.
Nothing in this Agreement prohibits the Participant from reporting an event that
the Participant reasonably and in good faith believes is a violation of law to
the relevant law-enforcement agency (such as the Securities and Exchange
Commission, Equal Employment Opportunity Commission, or Department of Labor), or
from cooperating in an investigation conducted by such a government agency. The
Participant is hereby provided notice that under the 2016 Defend Trade Secrets
Act (DTSA): (1) no individual will be held criminally or civilly liable under
Federal or State trade secret law for disclosure of a trade secret (as defined
under the DTSA) that: (A) is made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document contain the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.




Page 6
Confidentiality Agreement

